FILED
                                                                      MARCH 15, 2022
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )          No. 38057-2-III
                     Respondent,              )
                                              )
       v.                                     )
                                              )
SAMUEL MADRIGAL-SANTANA,                      )          UNPUBLISHED OPINION
                                              )
                     Appellant.               )

       STAAB, J. — Samuel Madrigal-Santana assaulted his girlfriend, Ms. R., in

violation of a valid domestic violence no-contact order by physically preventing her from

leaving in her vehicle. During the confrontation, he placed a small knife on the

dashboard, saying “don’t make me do it,” and later held it to Ms. R’s throat. After a

bench trial, he was found guilty of second degree assault with a deadly weapon, felony

violation of a domestic violence no contact order, and possession of a controlled

substance. Mr. Madrigal-Santana appeals arguing that his drug possession conviction is

void. He also contends that the charging document was defective and the evidence was

insufficient to support the trial court’s finding that he used a deadly weapon. Finally, he

contends that his offender score was miscalculated and his attorney was constitutionally

ineffective for failing to make sentencing objections.
No. 38057-2-III
State v. Madrigal-Santana


       Mr. Madrigal-Santana is correct that his drug possession conviction is void and the

conviction for that charge is reversed in light of Blake.1 Otherwise, we affirm his

convictions for felony violation of a no-contact order and second degree assault, and

remand for resentencing.

                                     BACKGROUND

       On March 21, 2020, Mr. Madrigal-Santana and Ms. R. were in a dating

relationship and a valid domestic violence no-contact order prohibited him from having

any contact with her. Mr. Madrigal-Santana was aware of and had signed the order. In

violation of the order on that day, Mr. Madrigal-Santana was a passenger in Ms. R.’s car.

       At some point, Ms. R. pulled over. When she tried to continue driving Mr.

Madrigal-Santana prevented her from doing so by placing the vehicle in park and placing

his leg over hers to push the brake. Ms. R. testified that Mr. Madrigal-Santana started

“flipping out,” took out a pocket knife and held it on the car’s dashboard so she could see

it. Although she testified that it was dark, she recognized the knife. She then felt him

hold it to her throat for “more than just a few seconds” and he said “Don’t make me do

it.” Report of Proceedings (RP) (Jan. 26, 2021) at 30-31.




       1
           State v. Blake, 197 Wn.2d 170, 481 P.3d 521 (2021).

                                             2
No. 38057-2-III
State v. Madrigal-Santana


       Ms. R. used an emergency feature on her cell phone to call 911, and when Mr.

Madrigal-Santana realized it, he exited the vehicle. Ms. R. sustained scratches on her

arm from this incident caused by Mr. Madrigal-Santana.

       Chelan County charged Samuel Madrigal-Santana with (Count I) assault in the

second degree–domestic violence, (Count II) felony violation of a court order–domestic

violence, (Count III) unlawful possession of a controlled substance–methamphetamine

pursuant to RCW 69.50.4013(1), and (Count IV) felony harassment–domestic violence,

and witness tampering.

       Mr. Madrigal-Santana waived his right to a jury trial and the case went to bench

trial. He stipulated to the admission of the no-contact order, which prohibited him from

contacting Ms. R. Ms. R. testified that Mr. Madrigal-Santana held a knife to her throat.

Audio recording from 911 corroborated Ms. R’s testimony and fear, which the trial court

found credible.

       Mr. Madrigal-Santana denied having a knife that day, and testified that they

argued so he put his leg over hers to hit the brake so he could get out of the car. Mr.

Madrigal-Santana testified that he was convicted of robbery in 2010 and lying to the

police in 2019. The court found that the “knife was readily capable of causing death or

substantial bodily harm in the circumstances in which it was used.” Clerk’s Papers (CP)

at 47. For the purposes of elevating the no-contact order violation to a felony, the court

found that Mr. Madrigal-Santana “intentionally engaged in harmful or offensive contact

                                             3
No. 38057-2-III
State v. Madrigal-Santana


in preventing Ms. [R.] from driving away by pressing his leg on her leg to press the brake

pedal of the vehicle, thereby intentionally assaulting [Ms. R.]” CP at 48. The court

considered the leg contact to stop the vehicle fourth degree assault.

       Based on these findings, the trial court found Mr. Madrigal-Santana guilty of

assault second degree–domestic violence, felony violation of a domestic violence no

contact order, and unlawful possession of a controlled substance–methamphetamine. For

Counts I and II the court made a special finding of domestic violence–intimate partner,

pursuant to RCW 26.50.110. The court imposed a sentence of 75 months custody and 30

months community custody. Mr. Madrigal-Santana timely appealed.

                                         ANALYSIS

       Mr. Madrigal-Santana challenges his conviction for possession of a controlled

substance. The State concedes that the conviction is void following the Supreme Court’s

decision in Blake. We accept this concession and reverse the conviction for this charge.

       Next, Mr. Madrigal-Santana argues that the charging document was

constitutionally deficient. Initially he argued that recent amendments to the fourth degree

assault statute created new elements that must be included in a charge of felony violation

of a no-contact order. In his reply brief, Mr. Madrigal-Santana concedes that common

law assault remains a viable alternative to support the charge. Nonetheless, he argues for

the first time in his reply brief that the trial court’s findings were insufficient to support

common law assault because the court did not find Mr. Madrigal-Santana’s contact was

                                               4
No. 38057-2-III
State v. Madrigal-Santana


unlawful. We decline to address this late argument. RAP 10.3(a), (c); Cowiche Canyon

Conservancy v. Bosley, 118 Wn.2d 801, 809, 828 P.2d 549 (1992) (issues raised for the

first time in a reply brief are too late (citing In re Marriage of Sacco, 114 Wn.2d 1, 5, 784

P.2d 1266 (1990))).

       In his third issue on appeal, Mr. Madrigal-Santana challenges the sufficiency of

evidence to support the trial court’s finding that Mr. Madrigal-Santana used a deadly

weapon when he assaulted Ms. R. Mr. Madrigal-Santana argues that the only description

of the knife by Ms. R was that it was small and contained a flash. She did not estimate

the length of the knife and no knife was ever found. Mr. Madrigal-Santana argues that

Ms. R’s description fails to clearly establish that the item held to her throat was a knife,

and even if it was a knife, the evidence is insufficient to show that it was a “deadly

weapon” sufficient to support a conviction for second degree assault with a deadly

weapon.

       “Whether a person is armed is a mixed question of law and fact.” State v. Mills,

80 Wn. App. 231, 234, 907 P.2d 316 (1995). Mr. Madrigal-Santana’s challenge to the

sufficiency of the evidence is a question of fact. In reviewing this challenge, we consider

the facts in a light most favorable to the State to determine if “‘any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.’” State

v. Ortiz, 119 Wn.2d 294, 311-12, 831 P.2d 1060 (1992) (quoting State v. Bingham, 105

Wn.2d 820, 719 P.2d 109 (1986). Whether the facts meet the legal definition of a

                                               5
No. 38057-2-III
State v. Madrigal-Santana


“deadly weapon” is a question of law we review de novo. State v. Schelin, 147 Wn.2d

562, 566, 55 P.3d 632 (2002).

       Mr. Madrigal-Santana was charged with second degree assault with a deadly

weapon in violation of RCW 9A.36.021(1)(c). For purposes of this crime, a “deadly

weapon” includes per se deadly weapons such as firearms and explosives. RCW

9A.04.110(6); State v. Winings, 126 Wn. App. 75, 87, 107 P.3d 141 (2005). The term

also includes “any other weapon, device, instrument, article, or substance . . . as defined

in this section, which, under the circumstances in which it is used, attempted to be used,

or threatened to be used, is readily capable of causing death or substantial bodily harm.”

RCW 9A.04.110(6). Weapons that fall under this second category are not per se deadly

weapons and there must be evidence that the weapon was “readily capable of causing

death or substantial bodily harm under the circumstances in which it is used.” Winings,

126 Wn. App. at 87. “The circumstances of a weapon’s use include the intent and

present ability of the use, the degree of force, the part of the body to which it was applied,

and the physical injuries inflicted.” Id. at 88.

       In finding of fact 2.8, the trial court found

       The defendant was in possession of a pocket knife. The defendant placed
       the blade of the knife to her throat for more than a few seconds. The
       defendant held the knife on the dashboard pointed at her and said
       repeatedly, “Don’t make me do it.” The knife was readily capable of
       causing death or substantial bodily harm in the circumstances in which it
       was used.


                                               6
No. 38057-2-III
State v. Madrigal-Santana


CP at 47. Under these circumstances, even a small knife is readily capable of causing

death or substantial bodily harm.

       Mr. Madrigal-Santana argues that the evidence is insufficient to prove he even had

a knife. He points out that Ms. R. described the knife as being small and containing a

flash, and police never found a knife. He speculates that maybe it was not a knife but

rather a penlight.

       This argument fails to consider the evidence in a light most favorable to the State.

Ms. R testified that Madrigal-Santana held a knife to her throat: a knife that she

recognized as Mr. Madrigal-Santana’s knife. She also testified that he placed the knife

on the car’s dashboard and pointed it in her direction. Taken in a light most favorable to

the State, a judge could find from this evidence that Madrigal-Santana used a knife on

Ms. R. The evidence was sufficient to support the trial court’s finding that Madrigal-

Santana assaulted Ms. R with a deadly weapon.

       Madrigal-Santana raises two additional arguments related to his sentencing. He

contends that his attorney was constitutionally ineffective for failing to object to the

calculation of his offender score. Because we are remanding for a full resentencing, we

decline to address these issues.




                                              7
No. 38057-2-III
State v. Madrigal-Santana


                                    CONCLUSION

      We affirm the convictions for second degree assault and felony violation of a no-

contact order. We reverse Mr. Madrigal-Santana’s conviction for possession of a

controlled substance and remand for resentencing.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                            _________________________________
                                                    Staab, J.

WE CONCUR:


________________________________
      Pennell, J.


_________________________________
      Siddoway, C.J.




                                           8